Title: Thomas Jefferson’s Notes on Lease of Tufton and Lego to Thomas Jefferson Randolph, [after 1 January 1818]
From: Jefferson, Thomas,Randolph, Thomas Jefferson
To: 


                    
                        
                            after 1 Jan. 1818
                        
                        Memms of an agreement between Thos Jefferson & Thos J. Randolph for the lease of the Tufton & Lego plantations of the sd Th: Jefferson with all the negroes, stock and utensils upon them.
                        The lease is to continue five years. the negroes are to be maintained, clothed and their taxes and levies paid by the lessee, the land taxes by the lessor.
                        The lessee is not to be restricted in the cultivation of the land, it being understood that he shall cultivate it as he does his own, giving it the same advantages from manure, clover & plaister.
                        
                        He is not to permit any person to be concerned in the cultivation of the land, as subtenant, partner or otherwise, nor hire out any of the negroes.
                        The utensils & stock (horses excepted) shall be inventoried as delivered to the lessee, and shall be returned at the end of the lease in number & kind, & in such condition as they shall happen to be, without particular valuation. the horses to be valued, and equal value to be returned at the end of the lease. and an equal quantity of the fall grains to be left sowed as is recieved, and of each equal in kind.
                        The remainder of the corn made in 1817. after taking out two hundred & sixty barrels, the rye, seed oats, two thirds of the blade fodder, all the tops, shucks Etc. to be left for the use of the places, of which, at the end of the lease, the lessee is to return equal quantities. of the pork fattened at the commencement of the lease 3500.℔ is to be left for the use of the places, & an equal quantity returned at the end of the lease.
                        The lessor is to furnish barrels for his rent flour, recieving the offal of the flour as an equivalent.   The lessee is to pay to the lessor an annual rent of 350. barrels of flour, in the usual proportion of fine & superfine, 260. barrels of corn, 4000.℔ of pork, 20,000 ℔ of hay or fodder, 300. bushels of oats, 70. bushels of potatoes, 20. bushels of turneps 30. lambs, 6 beeves fatted, fresh butter as has been usually had from the plantations for daily use, straw for litter for the stable, & for cutting as food for the horses.
                        This lease began on the 1st day of January last, and is signed by the parties this   day of   1818.
                        
                            
                                Th: Jefferson
                            
                            
                                Th: J. Randolph
                            
                        
                    
                    
                    
                        a list of the negroes delivered & included in the lease, & the stock and utensils.
                        
                            
                                at Tufton
                                at Lego
                            
                            
                                 
                                 
                            
                            
                                (
                                Bagwell
                                
                                Bartlet
                            
                            
                                Minerva
                                
                                Charles
                            
                            
                                Willis.
                                born 1806.
                                
                                Davy Bedford.
                            
                            
                                Archy
                                08.
                                (
                                Eve
                            
                            
                                Jordan
                                11.
                                Joshua
                                born 1806 
                            
                            
                                (
                                Ben.
                                Burwell
                                09.
                            
                            
                                Lilly
                                
                                Evelina.
                            
                            
                                Lucy.
                                11.
                                (
                                James. Bedford
                            
                            
                                
                                Dick Bedford
                                Rachael.
                            
                            
                                
                                Dick Ned’s
                                Joe
                                01 
                            
                            
                                
                                Abram.
                                Lania
                                05 
                            
                            
                                (
                                Esther
                                Gloster
                                07 
                            
                            
                                Lindsay
                                13.
                                Washington
                                10 
                            
                            
                                
                                Sucky
                                Edmund
                                13 
                            
                            
                                
                                Isaiah.
                                1800.
                                Lindsay.
                                16 
                            
                            
                                
                                Jerry jr
                                02.
                                (
                                Lucy
                            
                            
                                
                                John Bedford.
                                Robin
                                05 
                            
                            
                                (
                                Virginia
                                Sandy
                                07 
                            
                            
                                Robert
                                11 
                                Molly
                                14 
                            
                            
                                Amanda.
                                15.
                                Melinda.
                                16.
                            
                            
                                (
                                Maria.
                                (
                                Milly
                                97 
                            
                            
                                Marshal
                                14 
                                Sandy
                                13.
                            
                            
                                Martin
                                16 
                                
                                Moses Bedford
                            
                            
                                (
                                Mary. Bagwell’s
                                
                                Nanny. Bagwell’s
                                1800 
                            
                            
                                Washington
                                05.
                                
                                Robert
                            
                            
                                
                                Nancy
                                (
                                Silla
                            
                            
                                
                                Ned jr
                                Jamy
                                11 
                            
                            
                                
                                Philip.
                                Miles
                                16 
                            
                            
                                (
                                Rachael
                                
                                Solomon.
                            
                            
                                Eliza
                                05.
                                 
                            
                            
                                Ellen
                                08.
                                 
                                 
                            
                            
                                31.
                                 
                                29.
                                 
                            
                        
                        
                            
                                at Tufton
                                at Lego.
                            
                            
                                1. work horse. 10. y. old 4 f–9. I  one eye
                                1. work horse 10. y. old 4 f–10. I  one eye.
                            
                            
                                1. do 11. y. old. 4 f 11 I. high.
                                1. do 15. y. old. 4 f 8 I. one eye.
                            
                            
                                1. do 12. y. old. 4 f. 10 I.
                                1. small mule.
                            
                            
                                1. do 13. y. old 4 f 10.I. one eye
                                1. mule colt. 6. months old.
                            
                            
                            
                                2 middle sized mules. 4 f. 4 I.
                                4. work oxen small.
                            
                            
                                1. very small do deformed.
                                2. cows.
                            
                            
                                8. work oxen, small, with yokes
                                5. heifers 3. y. old
                            
                            
                                7. cows.
                                1. steer 3. y. old.
                            
                            
                                3. heifers 3. y. old
                                4. yearlings & 1. bull.
                            
                            
                                3. steers 3. y. old.
                                19. sheep.
                            
                            
                                1. heifer 1. y. old
                                6 breeding sows.
                            
                            
                                11. calves of last spring.
                                32. shoats
                            
                            
                                42. ewes. none old.
                                6. poll axes.
                            
                            
                                7. breeding sows
                                2. mauling axes.
                            
                            
                                44. sucking pigs.
                                3. mattocks.
                            
                            
                                14. shoats.
                                8. hilling hoes.
                            
                            
                                2. oxcarts & chain
                                4. large & 5. small ploughs.
                            
                            
                                1. horse cart.
                                3. coulters.
                            
                            
                                5. large & 7. small ploughs much worn
                                6. pr plough geer.
                            
                            
                                7. pr plough geer.
                                1. lock chain
                            
                            
                                3. pr wedges
                                1. stretch chain
                            
                            
                                9 poll axes
                                2. pr wedges
                            
                            
                                9 mattocks
                                4. scythe blades &  cradles.
                            
                            
                                13. hilling hoes
                                2. grass blades.
                            
                            
                                2. stake hoes, for post fences
                                1. large iron toothed harrow.
                            
                            
                                5 coulters
                                1. oxcart
                            
                            
                                2. large iron toothed harrows
                                1. wheat fan.
                            
                            
                                 
                                1. reap hook.
                            
                            
                                 
                                1. stake hoe for post fences
                            
                            
                                 
                                1. half bushel & 1. peck measure
                            
                            
                                 
                                1. frow.
                            
                            
                                 
                                10. bags
                            
                            
                                 
                                1. clover seed box
                            
                        
                    
                